DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered. 

Status of Claims

Claims 1-7, 9, 11, 13-15, 18, 20-23, and 25 are pending. Amendments to claims 1, 2, 13, 14, and 18 filed 30 June 2020 are acknowledged. 
Claim Rejections - 35 USC § 103

Claims 1-7, 9, 11, 13-15, 18, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 2,803,518 (hereinafter called Reader), in view of Nobel et al, “Solubilities of Chloride Salts of Alkali and Alkaline-Earth Metals when Sparged with Hydrogen Chloride, Bureau of Mines Report of Investigations, RI 8991, U.S. Department of Interior (hereinafter called DOI Report), Chinese Patent Application Publication number 102167369 (hereinafter called Haijun), and US Patent Application Publication number 2011/0044882 (hereinafter called Buckley).

Regarding claims 1, 6, 9, and 11, Reader discloses a process for the treatment of a lithium containing material, the process comprising the steps of: (i) preparing a process solution from beta-spodumene (reads on lithium containing material) (see column 2, lines 41-42). Reader further discloses passing the process solution from step (i) to a first step for removal of multivalent cations such as iron and manganese by precipitating and separating iron and manganese oxides from the process solution (see column 4, lines 26-33). 

However, Reader does not disclose one or more subsequent steps for removal of monovalent cations, one of which is an HCl sparging step for removal of sodium, thereby providing a purified lithium chloride solution and recovered hydrochloric acid.

DOI Report teaches solubility data from hydrogen chloride sparging of alkali metals. DOI Report further teaches that crystallization was almost total for sodium chloride, but LiCl was least susceptible to salting out when sparged with hydrochloric acid. DOI Report further teaches that in saturated HCl, while solubility for sodium chloride at 20 oC is 0.05 percent, solubility for lithium chloride at 20 oC is 26.5 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Reader by adding a step for HCl sparging for removal of sodium from the LiCl containing process solution as taught by DOI Report. The person with ordinary skill in the art would have been motivated to make this modification, because DOI Report teaches that sparging with hydrogen chloride gas would be an effective method for precipitating sodium chloride from LiCl solutions containing sodium chloride as an impurity with a reasonable expectation of success.

Reader in view of DOI Report does not explicitly teach that the HCl sparging step is followed by an HCl recovery step.   

Haijun teaches that the HCl sparging step is followed by a filtration step to remove any precipitated sodium and potassium, and the HCl sparging and filtration steps are followed by an HCl recovery step (see paragraphs 0012 and 0013).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Reader in view of DOI Report and Haijun by adding a filtration step after the HCl sparging step to remove any precipitated sodium, and also adding 

Reader in view of DOI Report and Haijun does not explicitly teach passing the purified lithium chloride solution of step (ii) to an ion exchange step that removes remaining calcium and magnesium therefrom; and (iv) passing the purified lithium chloride solution of step (iii) to an electrolysis step, thereby producing a lithium hydroxide solution.

Buckley teaches a process for producing high purity lithium hydroxide monohydrate. Buckley teaches that after this brine undergoes a primary purification step (2), e.g., by precipitating magnesium, boron barium and calcium, or sodium, as insoluble salts and by adjustment of the pH of the brine to precipitate hydroxides of unwanted ions, the brine may then be subjected to a secondary purification step (4) with ion exchange so as to decrease the total weight of Ca and Mg in the brine prior to electrolysis to less than 150 ppb (see Fig. and paragraphs 0028 and 0098). Buckley further teaches that the brine having less than a combined total of 150 ppb Ca and Mg ions is then subjected to electrolysis (5) to form an aqueous catholyte containing substantially pure aqueous lithium hydroxide, chlorine, and hydrogen, the chlorine and hydrogen being combined to provide additional recovered HCl (see Fig.; Abstract, and paragraphs 0030-0032, 0044, 0049, 0052, 0065, 0075, 0096, 0099, 0102, and 0103). Buckley further teaches that lithium hydroxide monohydrate used for battery applications requires very low levels of impurities, notably sodium, calcium and chlorides (see paragraph 0005).



 Reader does not disclose that the process solution is subjected to a concentration step prior to any of the series of impurity removal steps. It is also noted that a concentration step would typically be required when the starting material is salt lake waters in which the lithium concentration is very low. A concentration step would typically not be required when the starting material is beta-spodumene in which it is possible to control the lithium concentration by controlling the amount and concentration of acid added to leach the beta-spodumene.

Regarding claims 2 and 14, Buckley further teaches that a portion of the lithium hydroxide solution produced in step (iv) is thickened by evaporation/crystallization producing lithium hydroxide monohydrate crystals which can be used as the starting material for other lithium containing compounds (see paragraphs 0030 and 0078), and a portion of the lithium hydroxide solution is carbonated by passing compressed carbon dioxide through the solution, thereby producing a high purity lithium carbonate, which can also be utilized in certain battery applications (see paragraph 0081).



Regarding claims 3-5, Reader further discloses that the lithium containing material is an alpha-spodumene ore or ore concentrate and the process further comprises a first step in which that alpha-spodumene ore or ore concentrate is calcined to produce beta-spodumene, and the process solution of step (i) is prepared in the form of a pregnant leach solution by passing the beta-spodumene to a leach step in which the material is leached with hydrochloric acid  (see column 1, lines 21-30; column 2, lines 9-16).

Regarding claim 7, DOI Report further teaches that HCl concentration of the process solution is a result-effective variable (see Tables B-2 and B-5, pages 16 and 17).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by determining by routine experimentation the HCl concentration of the process solution based on the ranges taught by DOI Report. Generally, modification of a result-effective variable like concentration or temperature will not 

Regarding claim 13, Buckley further teaches that the lithium hydroxide solution is concentrated (reads on thickened) by evaporation of water to provide lithium hydroxide monohydrate crystals (see paragraphs 0030, 0053 and 0078). Buckley further teaches that lithium hydroxide monohydrate crystals can be used as the starting material for other lithium containing compounds (see paragraph 0078).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by thickening a portion of the lithium hydroxide solution produced in step (iv) by evaporation/crystallization to produce lithium hydroxide monohydrate crystals as taught by Buckley. The person with ordinary skill in the art would have been motivated to make this modification, because Buckley teaches that lithium hydroxide monohydrate crystals can be used as the starting material for other lithium containing compounds (see paragraph 0078).



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by adding the steps of pH increase to precipitate hydroxides of Fe and Mg, and lithium carbonate precipitation for removal of Ca as taught by Buckley. The person with ordinary skill in the art would have been motivated to make this modification, because Buckley teaches that the various impurity removal steps result in a brine containing less than 150 ppb of calcium and magnesium combined (see paragraph 0028).

Regarding claims 21, 23, and 25, Reader further discloses that the leach step that produces the pregnant leach solution is conducted at an elevated temperature that is about the boiling point of hydrochloric acid solution used in the leach step and at atmospheric pressure for about 10 hours (see column 2, lines 9-14).

Regarding claim 22, Reader further discloses that the pregnant leach solution is formed by passing a lithium containing material to a leach step in which the material is leached with hydrochloric acid at 20% HCL w/w (see column 4, lines 43-47).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 2,803,518 (hereinafter called Reader), in view of Nobel et al, “Solubilities of Chloride Salts of Alkali and Alkaline-Earth Metals when Sparged with Hydrogen Chloride, Bureau of Mines Report of Investigations, RI 8991, U.S. Department of Interior (hereinafter called DOI Report), Chinese Patent Application Publication number 102167369 (hereinafter called Haijun), and US Patent Application Publication number 2011/0044882 (hereinafter called Buckley), as shown for claim 1 above, and further in view of US patent no. 3,278,260 (hereinafter called Hermann).

Reader further discloses that the beta-spodumene is milled prior to the first step to a size of 10 mesh (about 1700 µm). Reader further discloses that further reduction in size may be required which can be achieved by conventional grinding procedures (see column 2, lines 61-67).

Reader in view of DOI Report, Haijun, and Buckley does not explicitly teach that the beta-spodumene is milled prior to the first step to a size of: (i) less than about 300 µm; or (ii) a P80 of about 75 µm.  

Hermann teaches that beta-spodumene is milled to produce a fraction of having size of 100 mesh (same as about 200 µm) (see column 5, lines 22-27).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Reader in view of DOI Report, Haijun, and Buckley by milling the beta-spodumene to a size of about 200 µm  as taught by Hermann. The person with ordinary skill in the art would have been motivated to make this modification, because Reader suggests reduction in size (see column 2, lines 61-67). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Response to Arguments

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 9, 3rd paragraph, of their communication dated 01/06/2021 that there is no motivation to combine these references to provide a process that has specific impurity removal steps for multivalent and monovalent impurities, the monovalent impurity removal process at least including an HCl sparge, and a subsequent IX impurity removal step. Applicants' arguments are not persuasive, because the DOI Report clearly teaches more than two orders-of-magnitude difference in solubility between sodium chloride and lithium chloride when sparged with hydrogen chloride gas, thus teaching that sparging with hydrogen chloride gas would be an effective method for precipitating sodium chloride from LiCl solutions containing sodium chloride as an impurity. Further, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to add the step of passing the purified lithium chloride solution of step (ii) to an ion exchange step that removes calcium and magnesium therefrom; because Buckley teaches that the advantage of the modification would be to produce lithium hydroxide monohydrate crystals with low levels of impurities suitable for battery applications (see Buckley: paragraph 0005).

Applicants further argue on page 9, 3rd paragraph, of their communication that there is no teaching that the combination of cited prior art would allow operation without concentration through this process. Applicants' arguments are not persuasive, because Reader does not disclose that the process solution is subjected to a concentration step prior to any of the series of impurity removal steps. Further, a concentration step would typically not be required when the starting material is beta-spodumene in which it is possible to have lithium concentration.

Applicants further argue on page 9, 3rd paragraph, of their communication that amended independent Claim 1 now includes HCl recovery at two distinct points through this process. Applicants' arguments are not persuasive, because Haijun teaches that the HCl sparging step is followed by an HCl recovery step (see Haijun: paragraphs 0012 and 0013); and Buckley teaches that chlorine and hydrogen produced as by-products of the step of electrolysis of lithium chloride solution are combined to provide additional recovered HCl (see Fig.; Abstract, and paragraphs 0030-0032, 0044, 0049, 0052, 0065, 0075, 0096, 0099, 0102, and 0103).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is 571-270-7932. The examiner can normally be reached Mondays, Wednesdays, from noon to 8:00 pm (ET) and Thursdays, from noon to 4:00pm (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). To receive assistance from a USPTO Customer Service Representative or to access the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SALIL JAIN/Examiner, Art Unit 1795